Citation Nr: 0104803	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98 - 07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia. 

Entitlement to a total disability rating based on 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946, including service in the Asiatic Pacific 
theater during World War II.  He served in an infantry 
company during his Asiatic Pacific service, and was awarded 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1996, 
September 1997, December 1998, and August 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This appeal was previously before the Board in October 1998, 
and was remanded to the RO for additional development of the 
evidence, for compliance with requirements of due process, 
and to determine whether the veteran wanted a personal 
hearing before a Hearing Officer at the RO, or before a 
traveling Member of the Board, or before the Board in 
Washington, DC, or by means of a video conference hearing at 
the RO.  In addition, that Remand order addressed certain 
matters raised by the appellant, including requests for a 
thorough and contemporaneous examination, adequate reasons 
and bases, and for an advisory/independent medical opinion.  
A December 1998 RO letter to the veteran asking whether he 
wanted a personal hearing received no response.  While the 
claim was in remand status, a rating decision of December 
1998 denied a total disability rating based on 
unemployability due to service-connected disabilities.  
Thereafter, a rating decision of August 1999 granted service 
connection for bilateral defective hearing and for tinnitus, 
rated as 30 percent and 10 percent disabling, respectively, 
constituting a complete grant of the claims for service 
connection for those disabilities.  In addition, that 
decision again denied a total disability rating based on 
unemployability due to service-connected disabilities.  The 
veteran subsequently filed a Notice of Disagreement with the 
evaluation assigned for his bilateral hearing loss and was 
issued a Statement of the Case addressing that issue.  He 
failed to file a timely Substantive Appeal, and the 
assignment of a 30 percent rating for bilateral defective 
hearing became final.  

The case was again before the Board in April 2000, at which 
time the claim for service connection for a heart disability, 
including hypertension, was denied.  In addition, the Board 
remanded the issues of whether new and material evidence had 
been submitted to reopen claims for service connection for 
post-traumatic stress disorder (PTSD) and for dysthymia for 
readjudication under the criteria set out in  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000); and  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The actions 
requested on Remand have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A rating decision of June 1994 denied service connection 
for PTSD and for dysthymia; that decision was not appealed 
and became final after one year.  

2.  In September 1996, the veteran undertook to reopen his 
claim for PTSD by submitting additional evidence.

3.  A rating decision of December 1996 determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PTSD with dysthymia, and the 
veteran appealed.  

4.  The additional evidence submitted since the June 1994 
rating decision denying service connection for PTSD and for 
dysthymia includes no evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  The veteran has a high school education and occupational 
experience as a mail clerk, aircraft operations specialist, 
and as a farmer and stockman for 45 years prior to his 
retirement in June 1990.

6.  Service connection is in effect for bilateral defective 
hearing, evaluated as 30 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling; his combined service-
connected disability rating is 40 percent.  

7.  The veteran's service connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted to 
reopen the claims for service connection for PTSD and 
dysthymia, the rating decision of June 1994 is not reopened 
and remains final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

2.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1110, 1155 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, and Part 4, 4.1, 4.2, 4.15, 
4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991;  38 U.S.C.A. § 5103A(a)-(d)( in effect from November 9, 
2000).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has declined a personal hearing, and that he 
underwent comprehensive VA psychiatric and audiological 
examinations in connection with his claims in March 1994, 
September 1996, May 1997, and July 1999.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

New and Material Evidence to Reopen Claims for Service 
Connection for PTSD and for a Dysthymic Disorder

I.  Evidentiary and Procedural History

As noted, the veteran served on active duty from October 1944 
to November 1946, including service in the Asiatic Pacific 
theater during World War II.  He served in an infantry 
company during his Asiatic Pacific service, and was awarded 
the Combat Infantryman Badge.  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability during his period of active service.  His service 
separation examination, conducted in September 1946, 
disclosed no evidence of a psychiatric disorder, and his 
psychiatric evaluation was normal.  

In February 1994, the veteran claimed service-connection for 
PTSD.  A report of VA fee-basis psychiatric examination, 
conducted in March 1994, cited the veteran's statement that 
he had begun to experience depression in 1982, and was placed 
on anti-depressants until just prior to the current 
examination.  Mental status examination was normal, and the 
examiner stated that the veteran had responded well to 
treatment.  While the veteran continued to have very light 
depressive symptoms, there were no findings of PTSD symptoms 
in the veteran and he was described as well-adjusted.  The 
diagnoses included dysthymia, with no diagnosis of PTSD.  A 
rating decision of June 1994 denied service connection for 
PTSD and for dysthymia.  That decision was not appealed and 
became final after one year.  

In September 1996, the veteran undertook to reopen his claim 
for PTSD by submitting additional evidence.  The additional 
evidence submitted included treatment records from Platte 
Valley Medical Group (Dr. Hranac), dated in June 1981; a 
hospital summary and treatment records from Good Samaritan 
Hospital (Dr. Hranac), dated in July 1981; outpatient 
treatment records and an October 1981 letter from John D. 
Baldwin, MD, a private psychiatrist; and private treatment 
records from Stuart Embury, MD, dated from May 1982 to 
September 1996.  

A rating decision of December 1996 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD with dysthymia, and the 
veteran appealed that decision.  

Following a VA psychiatric examination in May 1997, a rating 
decision of September 1997 continued the denial of service 
connection for PTSD and dysthymia.  Following issuance of a 
Statement of the Case, the veteran perfected his appeal for 
service connection for PTSD and dysthymia.  

The Board must now determine whether the additional evidence 
submitted since the unappealed rating decision of June 1994 
is both new and material to the issues of service connection 
for PTSD and for dysthymia, and thus warrants reopening those 
claims.

II.  Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for a right knee disability is the rating 
decision of June 1994.  Governing law and regulations provide 
that the claim will be reopened if new and material evidence 
has been submitted.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (2000);  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Thus, the evidence received since the June 
1994 rating decision must be analyzed to determine whether it 
is sufficiently new and material to warrant reopening of the 
claims for service connection for PTSD and for dysthymia.



Treatment records from Platte Valley Medical Group (Dr. 
Hranac), dated in June 1981, show that the veteran was seen 
for complaints of malaise, fatigue, and multiple aches and 
pains.  On mental status examination, the veteran was noted 
to be somewhat depressed, although his thoughts were not 
particularly depressed and there was no evidence of 
delusions, hallucinations or inappropriate behavior.  The 
diagnoses included rule out depression.  A hospital summary 
and treatment records from Good Samaritan Hospital (Dr. 
Hranac), dated in July 1981, show that the veteran was 
admitted with complaints of depression and weepy spells.  The 
diagnoses included endogenous depression.  Private treatment 
records from Stuart Embury, MD, dated from May 1982 to 
September 1996 shown that the veteran was noted to have 
depression, and he was referred to John D. Baldwin, MD, a 
private psychiatrist, for evaluation.  

Outpatient treatment records and an October 1981 letter from 
John D. Baldwin, MD, a private psychiatrist, cited 
intermittent depression in the veteran over the past several 
months, and it was noted that he had no stressors other than 
problems arising from farming together with his son, and no 
prior history of depression.  The veteran's condition 
improved with anti-depressants, and he exhibited increased 
appetite, greater interests, decreased anxiety and 
withdrawal, and diminished preoccupation over his health, and 
returned to his normal activities.  

The report of VA psychiatric examination, conducted in May 
1997, cited the veteran's statement that he married in 1947 
following service and had five children; that following 
service, he had returned to farming and ranching until the 
present; that he had been married for 50 years and has a 
happy marriage; and that he has been followed since 
approximately 1981 for depression and is currently stable on 
medication.  The examiner cited the veteran's statements 
concerning his inservice experiences in detail.  The 
veteran's mental status was normal on examination.  The 
diagnoses were dysthymia, mild to moderate, without psychotic 
features; and adjustment disorder, not otherwise specified.  
The psychiatric examiner expressed the opinion that the 
veteran's depression from 1980-1982 cannot be a byproduct of 


his war experience as it had been approximately 35 years 
afterwards that his symptoms of depression were identified 
and he was provided treatment.  In addition, the examiner 
stated that the veteran was a stable individual without any 
indication of maladaptive difficulties as the result of his 
experience in the Philippines while in the military, and that 
the veteran was not experiencing any symptom referable to 
PTSD or any residual symptomatologies.  

The record shows that the RO has obtained VA psychiatric 
examinations and considered the veteran's claims for service 
connection for PTSD and for dysthymia under both the old and 
the newly-revised criteria for rating mental disabilities, 
including PTSD and a dysthymic disorder.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the additional evidence added to the 
record since the unappealed rating decision of June 1994 
denying service connection for PTSD and for dysthymia 
includes no evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
particular, the additional evidence includes no diagnosis of 
PTSD in the veteran, as required for a grant of service 
connection for PTSD under both the old and the new rating 
criteria, and none of the evidence links or relates the 
veteran's dysthymia or depression to his period of active 
service or to a service-connected disease or injury.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  While the veteran 
alleges that he has PTSD, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that 


requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.

For the reasons and bases stated, the Board finds that new 
and material evidence has not been submitted to reopen the 
claims for service connection for PTSD or for a dysthymic 
disorder.  Therefore, the claims for service connection for 
PTSD and for a dysthymic disorder are not reopened and the 
rating decision of June 1994 is affirmed.  

A Total Disability Rating Based on Unemployability due to 
Service-Connected Disabilities

In March 1997, the veteran submitted an application for a 
total disability rating based on unemployability due to 
service-connected disabilities (VA Form 21-8940).  
The record in this case shows that the veteran has a high 
school education, and occupational experience as a mail 
clerk, aircraft operations specialist, and as a farmer and 
stockman for 45 years prior to his retirement in June 1990.  
A rating decision of December 1998 denied entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities, and the veteran appealed that 
decision.  At the time of the grant of service connection for 
bilateral defective hearing and for tinnitus by rating 
decision of August 1999, the RO again considered and denied 
the claim for a total disability rating based on 
unemployability due to service-connected disabilities.  

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See  38 C.F.R. § 4.15 
(2000).  A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may 


or may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases, except where specifically prescribed by the VA's 
Schedule for Rating Disabilities (Schedule).  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. § 3.340, Part 4, § 4.15 (2000).  However, if the total 
rating is based on a disability, or combination of 
disabilities, for which the Schedule provides an evaluation 
of less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  See  38 
U.S.C.A. § 1155;  38 C.F.R. § 3.341 (2000).  Furthermore, 
entitlement to individual unemployability for compensation 
must be established solely on the basis of impairment arising 
from service-connected disabilities.  See  38 C.F.R. § 
3.341(a) (2000);  Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2000).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. Part 4, § 4.16(a) (2000).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the 

bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as 
the poverty threshold for one person.  Marginal employment 
may also be held to exist, on a facts found basis (includes 
but is not limited to employment in a protected environment 
such as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 4, § 4.16(a) 
(2000).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 4, § 4.16(b) 
(2000).  Age may not be considered as a factor in evaluating 
unemployability by reason of service-connected disability.  
38 C.F.R. Part 4, § 4.19 (2000).  



In this case, service connection is in effect for bilateral 
defective hearing, evaluated as 30 percent disabling, and for 
tinnitus, evaluated as 10 percent disabling.  The veteran's 
combined service-connected disability rating is 40 percent.  
See 38 C.F.R. § 4.25 (2000).  Further, the medical evidence 
of record, cited below, militates against a conclusion that 
the veteran's bilateral defective hearing and tinnitus 
resulted from a common etiology or a single accident, or from 
injuries incurred in action.  

Therefore, it is clear that the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under  38 C.F.R. § 4.16(a).  Since he does not 
satisfy the percentage requirements of  38 C.F.R. § 4.16(a), 
any entitlement to the benefit must be established under  38 
C.F.R. § 4.16(b).  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage.").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows that the veteran underwent VA audiological 
and audiometric examinations in September 1996 and in July 
1999, and a private audiometric examination in April 1999.  
Further, the criteria for evaluating hearing loss were 
revised, effective June 10, 1999, and the RO has evaluated 
the veteran's hearing acuity under the criteria in effect 
both prior to and on and after June 10, 1999.  




On VA audiological evaluation in September 1996, the veteran 
stated that he was exposed to noise during his period of 
active service; that he sustained a perforated eardrum in the 
right ear in 1965, with installation of a tube; and that he 
sustained noise exposure while operating farm equipment, 
particularly tractors, for 40 years.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
75
90
90
72
LEFT
20
65
70
70
56

Speech audiometry revealed speech recognition ability of 78 
percent correct in the right ear and of 82 percent correct in 
the left ear.  These findings on VA audiological evaluation 
are consistent with a level IV hearing acuity in each ear.  

On private audiological evaluation in April 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
80
95
100
84
LEFT
30
65
75
70
60

Speech audiometry revealed speech recognition ability of 70 
percent correct in the right ear and of 40 percent correct in 
the left ear.  These findings on private audiological 
evaluation are consistent with a level VII hearing acuity in 
the right ear and a level XI hearing acuity in the left ear. 

On VA audiological evaluation in July 1999, the veteran 
stated that he was exposed to rifle fire, exploding shells, 
and artillery fire during his period of active service; 
claimed that his right tympanostomy was performed during 
active service; and that he sustained noise exposure while 
operating farm equipment and tractors.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
70
85
90
74
LEFT
15
60
65
65
51

Speech audiometry revealed speech recognition ability of 60 
percent correct in each ear.  These findings on VA 
audiological evaluation are consistent with a level VII 
hearing acuity in the right ear and a level VI hearing acuity 
in the right ear.  The examining audiologist indicated that 
it was reasonable to assume that at least a portion of the 
veteran's hearing loss was acquired due to military service.

Bilateral hearing impairment manifested by a level VII 
hearing acuity in one ear and a level VI hearing acuity in 
the other ear is evaluated as 30 percent disabling under the 
criteria in effect both prior to an on and after June 10, 
1999.  38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code 6103 
(2000).  

Persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma is evaluated as 10 percent disabling prior 
to June 10, 1999.  38 C.F.R. Part 4, § 4.87, Diagnostic Code 
6260 (in effect on and after June 10, 1999).  Tinnitus is 
evaluated as 10 percent disabling when recurrent.  Note: A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6260 (in effect on and after June 10, 
1999).  

Based upon the clinical and other findings in the medical 
record, and applying the above law and regulations to the 
medical evidence in this case, including findings on the 
above-cited private and VA examinations for service-connected 
bilateral defective hearing and tinnitus conducted in 
September 1996 and in April and July 1999, the Board finds 
that the veteran's bilateral defective hearing, evaluated as 
30 


percent disabling, and tinnitus, evaluated as 10 percent 
disabling, are properly evaluated under the criteria for 
evaluating bilateral hearing and tinnitus in effect prior to 
and on and after June 10, 1999.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Further, the veteran has not asserted that the schedular 
ratings are inadequate, and the record in this case presents 
no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. § 3.321(b)(1) (2000) are 
potentially applicable.  There is no competent medical 
evidence in the record showing that the veteran's service-
connected disabilities present such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  

The Board finds that the veteran's service connected 
disabilities do not preclude him from securing and following 
a substantially gainful employment.  Rather, the records 
shows that the veteran voluntarily retired from farming in 
1990, and his VA Forms 21-8940 submitted in November 1998 and 
in January 1999 each show that he discontinued his long-term 
farming due to PTSD and a heart condition, neither of which 
is a service-connected disability.  

Accordingly, the claim for a total disability rating based on 
unemployability due to service-connected disabilities is 
denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD and for dysthymia, 
those claims are denied.

The claim for a total disability rating based on 
unemployability due to service-connected disabilities is 
denied.




		
	F.   JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

